DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pretreatment module” in claims 2, 5, 13 and 15 is a placeholder coupled with functional language and not modified by structure within each of the claims.  Applicant’s disclosure does not provide any structure that is to be interpreted as a pretreatment module is and will therefore be interpreted as any structure which is capable of performing the function of pretreating the natural gas by removing impurities. 
“a pre-cooling module” in claims 3 and 14 which is a placeholder coupled with functional language and not modified by structure within each of the claims.  Applicant’s disclosure in paragraph 0045 recites that the pre-cooling module “may be a group of heat exchangers in the coldbox 102”, therefore the pre-cooling module will be interpreted as a group of heat exchangers or its 
“a compressing module” in claim 10 which is a placeholder coupled with functional language and not modified by structure within each of the claims.  Applicant’s disclosure in paragraph 0035 recites that the compressing module “may comprise a plurality of compressors…and includes but is not limited to pumps, compressor turbines, reciprocating compressors, piston compressors, rotary vane or screw compressors”, therefore the compressing module will be interpreted as a plurality of compressors or its equivalence, such as any number (including one) of compressors which perform the function.
“an expanding module” in claim 10 which is a placeholder coupled with functional language and not modified by structure within each of the claims.  Applicant’s disclosure in paragraphs 0038-0039 recites that the expanding module “comprises a Joule-Thomson valve…comprises a plurality of expanders”, therefore the expanding module will be interpreted as a Joule-Thomson valve, any number of expanders, and their equivalence.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 5, 13 and 15 each include the placeholder limitation “a pretreatment module” coupled with functional language and not modified by structure which invokes the placeholder limitation being interpreted under 35 U.S.C. 112(f) to which the Examiner is to look to the disclosure to ascertain what structure is to be interpreted as the pretreatment module, however due to a lack of written description for that structure to determine the scope of the claim, claims 2, 5, 13 and 15 are indefinite.  In order to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 10-15is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 4,901,533), hereinafter referred to as Fan, in view of Betting et al. (US 2009/0031756), hereinafter referred to as Betting.

Regarding claim 1, Fan teaches a system (Fig. 1) for producing liquefied natural gas, the system comprising:
a refrigeration loop system (comprising 1, 7, 11, 13, 16 and 21) for providing a cold stream of refrigerant (16);
a first gaseous natural gas stream (comprising 29 and 30), a liquefied natural gas stream (37) and a second natural gas stream (32); and
a cold box (10) for receiving the cold stream of refrigerant and the second gaseous natural gas stream, and cooling the second gaseous natural gas stream to obtain a liquefied natural gas (34) by heat exchanging between the second gaseous natural gas stream and the cold stream of refrigerant (in heat exchanger 9).


Instead, Fan teaches separation unit 31 which separates the first gaseous natural gas stream to separate out stream 37 that comprises liquefied natural gas liquid (hydrocarbons heavier than methane) and second gaseous natural gas stream 32.

Betting teaches a system which separates components of natural gas and includes a supersonic chiller for receiving and chilling a first gaseous natural gas stream (5) to produce a liquefied natural gas liquid (13) from the first gaseous natural gas stream to obtain a second gaseous natural gas stream (11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have substituted the separation unit taught by Fan with the supersonic chiller taught by Betting in order to provide the similar and predictable result of cooling the second natural gas stream (by expansion within the supersonic chiller) while still separating the second natural gas stream from the liquefied natural gas liquid, thereby reducing the load on the refrigeration loop system.

Regarding claim 2, Fan as modified teaches the system of claim 1, further comprising a pretreatment module for receiving a raw natural gas stream (24) and separating an impurity (CO2 and water using purification unit 25; see column 10, lines 40-43) from the 

Regarding claim 3, Fan as modified teaches the system of claim 1, further comprising a pre-cooling module (8) for receiving and cooling a third gaseous natural gas stream (26) to obtain the first gaseous natural gas stream, and providing the first gaseous natural gas stream to the supersonic chiller.

Regarding claim 4, Fan as modified teaches the system of claim 3, wherein Fan teaches that the temperature of the first gaseous natural gas stream (recalled as being 29 and 30) ranges from 0°C to -10°C (first gaseous natural gas stream is cooled from 82F or 27.77 C to -105F or -76.11C, therefore the first gaseous natural gas stream must have passed through the temperature range of 0 to -10 C).  

Regarding claim 5, Fan as modified teaches the system of claim 3, further comprising a pretreatment module (25) for receiving a raw natural gas stream (24) and separating an impurity (CO2 and water; see column 10, lines 40-43) from the raw natural gas stream to obtain the third gaseous natural gas stream, and providing the third gaseous natural gas stream to the pre-cooling module.

Regarding claim 8, Fan as modified teaches the system of claim 1, and wherein Fan  teaches the temperature of the liquefied natural gas liquid is at -76C (-105F; column 10, lines 50-54) which is just outside the range from -45°C to -75°C.
	The temperature/pressure  of the liquefied natural gas is considered a result effective variable in that the temperature/pressure within the supersonic chiller will dictate the separation efficiency and which components are separated (liquefied vs kept as gas) within the supersonic chiller and is an unexpected result.  Accordingly, one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would have optimized, by routine experimentation, the desired temperature/pressure within the supersonic chiller to obtain the desired degree of separation of components within the supersonic chiller since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10, Fan as modified teaches the system of claim 1, wherein the refrigeration loop system comprises:
a compressing module (1) for receiving and compressing a heat exchanged refrigerant stream (refrigerant within 16) to obtain a hot stream of refrigerant (comprising 
an expanding module (JT valve 13) for receiving and expanding the cooled refrigerant stream to obtain the cold stream of refrigerant, and providing the cold stream of refrigerant to the cold box, wherein the cold box obtains the heat exchanged refrigerant stream by heat exchanging the cold stream of refrigerant with the second gaseous natural gas stream and the hot stream of refrigerant (within HX 9).

Regarding claim 11, Fan as modified teaches the system of claim 1, wherein the refrigerant comprises a mixed refrigerant (comprising methane and nitrogen; see column 6, lines 65-68).

Regarding claim 12, Fan teaches a method (using system of Fig. 1) for producing liquefied natural gas, the method comprising:
providing, via a refrigeration loop system (comprising 1, 7, 11, 13, 16 and 21), a cold stream of refrigerant (comprising 15);
a first gaseous natural gas stream (30), producing a liquefied natural gas liquid (within 37); and
receiving, via a cold box (10), the cold stream of refrigerant and the second natural gas stream (at 16 and 13 respectively), and cooling the second gaseous natural gas stream (within HX 9) to obtain a liquefied natural gas (34) by heat exchanging between the second gaseous natural gas stream and the cold stream of refrigerant (within HX 9).

Fan does not teach receiving and chilling, via a supersonic chiller, the first gaseous natural gas stream to produce the liquefied natural gas liquid, and separating the liquefied natural gas liquid from the first gaseous natural stream to obtain the second natural gas stream.
Instead, Fan teaches separation unit 31 which separates the first gaseous natural gas stream to separate out stream 37 that comprises liquefied natural gas liquid (hydrocarbons heavier than methane) and second gaseous natural gas stream 32.

Betting teaches a system which separates components of natural gas and includes a supersonic chiller for receiving and chilling a first gaseous natural gas stream (5) to produce a liquefied natural gas liquid (13) from the first gaseous natural gas stream to obtain a second gaseous natural gas stream (11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have substituted the separation unit taught by Fan with the supersonic chiller taught by Betting in order to provide the similar and predictable result of cooling the second natural gas stream (by expansion within the supersonic chiller) while still separating the second natural gas stream from the liquefied natural gas liquid, thereby reducing the load on the refrigeration loop system.

Regarding claim 13, Fan as modified teaches the method of claim 12, further comprising: receiving, via a pretreatment module (25), a raw natural gas stream (24) 

Regarding claim 14, Fan as modified teaches the method of claim 12, further comprising: receiving and cooling, via a pre-cooling module (8), a third gaseous natural gas stream (26) to obtain the first gaseous natural gas stream, and providing the first gaseous natural gas stream to the supersonic chiller.

Regarding claim 15, Fan as modified teaches the method of claim 14, further comprising: receiving, via a pretreatment module (25), a raw natural gas stream (24) and separating an impurity (CO2 and water; see column 10, lines 40-43) from the raw natural gas stream to obtain the third gaseous natural gas stream (recalled to be 26), and providing the third gaseous natural gas stream to the pre-cooling module.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 4,901,533) and Betting et al. (US 2009/0031756) as applied to claim 2, in further view of Delong (US 4,948,404).

Regarding claim 6, Fan as modified teaches the system of claim 2, however does not teach a compressor located upstream from the supersonic chiller.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Fan as modified to include a compressor as taught by Delong in order to provide the predictable result of elevating the pressure of the raw natural gas stream to an optimal pressure if the raw natural gas stream is at a pressure which is low, achieving the optimal elevated pressure for the system.

Regarding claim 9, Fan as modified teaches the system of claim 1, wherein the pressure of the first gaseous natural gas stream ranges from 3MPa to 8MPa.

Delong teaches a raw natural gas stream (12) which is at a “low” pressure and is compressed in compressor 14 thereby elevating the pressure to a desired pressure of between 765 and 1015 psia (5.27 Mpa and 7 MPa) prior to the natural gas feed stream entering separation unit 18 which separates the natural gas stream in to a natural gas liquid stream 20 and natural gas stream 22.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Fan as .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 4,901,533) and Betting et al. (US 2009/0031756) as applied to claim 2, in further view of Buhrman et al. (US 2011/0296986), hereinafter referred to as Buhrman.


Regarding claim 7, Fan as modified teaches the system of claim 2, however does not teach a compressor located between the cold box and the supersonic chiller.

Buhrman teaches a compressor (Fig. 5, 504) located upstream of a supersonic chiller (514) in order to raise the pressure of a natural gas (502) to a desired pressure that increases the efficiency of the separation of a second natural gas (526) from liquid natural gas (530).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Fan as modified by positioning a compressor upstream of the supersonic chiller as taught by Buhrman, and downstream of the coldbox, in order to provide the predictable result of raising the pressure of the first natural gas stream to a desired pressure which will optimize the efficiency of separation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763